Citation Nr: 9907090	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to an increased rating for multiple scars, 
tinea manus, tinea pedis, and lichen simplex chronicus of the 
groin, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1967 to May 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1996 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking his pseudofolliculitis barbae to service, to any 
exposure to herbicide agents during service, or to a service-
connected disability.

2.  The veteran has not presented any competent evidence 
linking any current respiratory disorder to service, to any 
exposure to herbicide agents during service, or to a service-
connected disability.

3.  The multiple scars, tinea manus, tinea pedis, and lichen 
simplex chronicus of the groin, do not result in ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or an exceptionally repugnant appearance.


CONCLUSIONS OF LAW

1.  The claim for service connection for pseudofolliculitis 
barbae is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a respiratory 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for a disability rating higher than 30 
percent for multiple scars, tinea manus, tinea pedis, and 
lichen simplex chronicus of the groin, are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For Pseudofolliculitis 
Barbae.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as bronchiectasis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the veteran has previously established 
service connection for multiple scars, tinea manus, tinea 
pedis, lichen simplex chronicus of the groin, rated as 30 
percent disabling, and hemorrhoids, rated as 10 percent 
disabling.

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).

The veteran's service medical records do not contain any 
references to pseudofolliculitis barbae.  The earliest post-
service medical records pertaining to this disorder are from 
many years after the veteran's separation from service.  For 
example, VA outpatient medical treatment records dated in 
1997 show that the veteran was treated for pseudofolliculitis 
barbae, but the records do not contain any medical opinion 
linking the disorder to service.

Regarding the veteran's contention that the 
pseudofolliculitis barbae is related to Agent Orange 
exposure, the Board notes that a chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. § 
3.309, will be considered to have been incurred in service 
under the circumstances outlined in that section even though 
there is no evidence of such disease during the period of 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 
1991); 38 C.F.R. § 3.307(a), (d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, as will be discussed below, where 
the issue involves such a question of medical causation, 
competent evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

Regarding the contention that the veteran's disabilities 
resulted from exposure to herbicides, the Board notes that 
the disability for which he seeks compensation is not among 
the diseases which may be presumed to have been due to 
exposure to herbicides in Vietnam.  Although 38 C.F.R. 
§ 3.309(e) provides that service connection may be presumed 
for chloracne, and respiratory cancers including cancers of 
the lung, bronchus, larynx or trachea, the regulation does 
not list pseudofolliculitis barbae among the presumptive 
disorders.  The Board also notes that the cysts described by 
the veteran have not been diagnosed as being due to 
chloracne.  Furthermore, the veteran has not presented any 
medical opinion showing a link between his disabilities and 
herbicide exposure.  Therefore, he has not presented a well-
grounded claim for service connection based on a theory that 
the disease was due to herbicide exposure.  See Tidwell v. 
West, 11 Vet. App. 242 (1998).  

The Board has noted that a VA dermatology clinic consultation 
report dated in June 1992 shows that the veteran was 
evaluated for scarring of the face which he stated was from 
Agent Orange exposure in Vietnam.  He said that it started 
breaking out in 1968 while he was in Vietnam.  Following 
examination, however, the pertinent diagnosis was severe 
scarring on face, etiology unclear.  

The veteran offered his own opinion that his current 
pseudofolliculitis barbae was related to service.  Lay 
persons such as the veteran, however, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).

The fact that the veteran's own account of the etiology of 
his disability was recorded in his VA examination reports is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Finally, the Board notes that the record does not include any 
medical opinion showing that the folliculitis barbae was 
caused or aggravated by the veteran's service-connected 
multiple scars with tinea manus, tinea pedis, and lichen 
simplex chronicus of the groin.  In summary, the veteran has 
not presented any competent evidence linking his 
pseudofolliculitis barbae to service or to a service-
connected disability.  Accordingly, the Board concludes that 
the claim for service connection for pseudofolliculitis 
barbae is not well-grounded.

II.  Entitlement To Service Connection For A Respiratory 
Disorder.

The veteran's service medical records do not contain any 
references to a chronic respiratory disorder.  Although a 
service medical record dated in May 1967 shows that the 
veteran was treated for a cough which had been present for 
five days and was diagnosed as having probable viral 
pharyngitis and pneumonitis, there is no indication that this 
resulted in a chronic disease.  

The earliest post-service medical records pertaining to a 
respiratory disorder are from many years after the veteran's 
period of service and do not contain any medical opinion 
linking the disorder to service.  For example, a private 
medical record dated in October 1979 shows that the veteran 
was seen for complaints of coughing of two months duration.  
Another private medical record dated in October 1979 shows 
that the veteran gave a history of having chronic bronchitis 
since 1966.  The history given by the veteran, however, is 
not sufficient to demonstrate that the disorder noted many 
years after service was related to service.  

With respect to the contention that the veteran has a 
respiratory disorder which resulted from exposure to Agent 
Orange, the Board notes that although 38 C.F.R. § 3.309(e) 
provides that service connection may be presumed for 
respiratory cancers including cancers of the lung, bronchus, 
larynx or trachea, the regulation does not list non-malignant 
respiratory disorders among the presumptive disorders.

In summary, the veteran has not presented any competent 
evidence linking any current respiratory disorder to service 
or to a service-connected disability.  Accordingly, the Board 
concludes that the claim for service connection for a 
respiratory disorder is not well-grounded.

In light of the foregoing, the Board finds that the appellant 
has failed to meet his initial burden of submitting evidence 
of well-grounded claims for the benefits sought.  As such, 
the VA is under no duty to assist the veteran in developing 
the facts pertinent to the claims.  See Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is 
aware of no circumstances in this matter that would put the 
VA on notice that any additional relevant evidence may exist 
which, if obtained, would well ground the veteran's claims.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997). 

III.  Entitlement To An Increased Rating For Multiple Scars, 
Tinea Manus,
 Tinea Pedis, And Lichen Simplex Chronicus Of The Groin,
 Currently Rated As 30 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating issue has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a noncompensable rating is warranted where a skin 
disorder is productive of slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted if there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or an extensive area.  A 30 percent rating is 
warranted if there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.

VA and non-VA medical treatment records show that the veteran 
has been treated on a number of occasions for skin disorders.

The report of an examination of the veteran's scars conducted 
by the VA in January 1998 shows that the veteran was to be 
examined for scars of the arms, shoulders and thighs, a skin 
disease with tinea manus, tinea pedis, and lichen simplex 
chronicus of the groin.  The veteran gave a history of being 
in Vietnam from August 1967 to December 1968.  He stated that 
he developed abscesses on his arms, face, trunk, shoulders 
and thighs.  He said that these would fester and then break 
open and rupture.  They then healed and left multiple scars.  
He also gave a history of an oral infection.  The scars 
reportedly were not painful, but were disfiguring.  On 
examination, the veteran had a broad irregular area of pink 
scarring adjacent to the lip and just beneath the chin.  That 
area had dense scarring.  When he smiled, there was no gross 
distortion, but there was some wrinkling of the skin.  On 
inspection of his arms, there were multiple confluent flat to 
slightly raised dark brown scars measuring from 1 to 4 
centimeters.  They were confluent in the elbow area.  There 
were scattered scars over the anterior chest and over the 
thighs of a similar nature.  The exact nature of the scars 
was not clear to the examiner.  The assessment was multiple 
scars of the face, arms, torso, and thighs consistent with 
previous cutaneous infection.  The examiner recommended a 
photograph to accompany the evaluation.  Slides taken by the 
VA in connection with the examination demonstrate the 
appearance of the veteran's skin disorder.  

The report of a dermatology examination conducted by the VA 
in January 1998 shows that the veteran gave a history of 
having chronic problems with a rash involving his feet and 
hands since being in Vietnam.  He said that he had various 
types of treatments without any significant benefits.  He 
also said that he had occasional intermittent improvement, 
but that the conditions tended to persist.  He reported that 
he was not currently using any treatment, but had previously 
been treated using an antifungal cream on the affected areas 
of the hands and feet with intermittent improvement.  The 
veteran said that his feet felt like they were on fire, and 
that he had cracked areas over the soles, and also in the toe 
webs and finger webs.  He said that a thickened area over the 
plantar surface of the right great toe and right lateral foot 
was very tender and affected his walking.  He also said that 
the joints of his hands and feet seemed to well.  The veteran 
also reported developing bumps which he intermittently picked 
and scratched.  He said that he had developed scars over the 
sites of the itching.  He also said that he had occasional 
pus with odor in the area of the chin which he believed was 
due to hair follicles which got plugged.  The veteran also 
reported a history of having a groin rash which started in 
Vietnam.  He said that he noted ongoing itching involving the 
inguinal folds and sometimes the scrotum and the anterior 
pubic area.  He also noted itching in the perirectal area.  
Following physical examination, the impressions were (1) 
calluses involving plantar aspect of the right great toe and 
right lateral foot; (2) tinea pedis involving feet; (3) tinea 
manus involving hands; (4) scars with post inflammatory 
hyperpigmentation and post inflammatory hypopigmentation 
involving the face, upper and lower extremities, many of 
which appear to be self induced occurring either secondary to 
neurodermatitis or possibly secondary to some underlying skin 
condition which is not active; however, the veteran's history 
today where he points to a bump which actually is most 
consistent with a scar as representative of the lesion which 
precedes the flares of this condition would favor a diagnosis 
of neurotic excoriations; (5) lichen simplex chronicus with 
post inflammatory hyperpigmentation and hypopigmentation 
involving the inguinal folds, scrotum and anterior pubis; and 
(6) xerosis involving the buttocks.   

In reviewing the claim for an increased rating, the Board 
notes that symptoms or impairment attributable to a 
nonservice-connected disability, such as the veteran's 
pseudofolliculitis barbae of he face may not be considered.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14 (1998).  

The Board finds that the multiple scars, tinea manus, tinea 
pedis, and lichen simplex chronicus of the groin, do not 
result in ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, or an exceptionally 
repugnant appearance.  Findings such as these are not 
reflected in the medical evidence.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 30 percent for multiple scars, tinea manus, tinea pedis, 
and lichen simplex chronicus of the groin, are not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1)(1998).  There has 
been no showing by the veteran that his service-connected 
disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He apparently has not been hospitalized for 
the disorder and the evidence does not suggest any unusual 
interference with employment not contemplated by the regular 
schedular provisions.  Under these circumstances, the Board 
concurs with the RO finding that submission for consideration 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

1.  Service connection for pseudofolliculitis barbae is 
denied.

2.  Service connection for a respiratory disorder is denied.

3.  An increased rating for multiple scars, tinea manus, 
tinea pedis, and lichen simplex chronicus of the groin, 
currently rated as 30 percent disabling, is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

